C. A. 8th Cir. Certiorari granted limited to the following questions: “(1) Whether the Court of Appeals erred in holding that 47 U. S. C. § 252(d)(1) (Telecommunications Act of 1996) forecloses the cost methodology adopted by the Federal Communications Commission, which is based on the efficient replacement cost of existing technology, for determining the interconnection rates that new entrants into local telecommunications markets must pay incumbent local telephone companies. (2) Whether the Court of Appeals erred in holding that neither the Takings Clause nor the Telecommunications Act of 1996 requires the incorporation of an incumbent local exchange carrier’s ‘historical’ costs into the rates that it may charge new entrants for access to its network elements. (3) Whether 47 U. S. C. § 251(c)(3) *1125prohibits regulators from requiring that incumbent local telephone companies combine certain previously uncombined network elements when a new entrant requests the combination and agrees to compensate the incumbent for performing that task.” Cases consolidated, and a total of one hour allotted for oral argument.
Justice O’Connor took no part in the consideration or decision of these petitions.
Reported below: 219 F. 3d 744.